Citation Nr: 1131545	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increase in non-service-connected disability pension benefits based on unreimbursed medical expenses for the calendar year 2007.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Pension Management Center (PMC) at the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO continued the allowance of non-service-connected pension amending the amount of the Veteran's monthly disability pension award based on information received from the Veteran.

The Veteran's claims file is under the jurisdiction of the Cheyenne, Wyoming RO.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The Board's decision on the claim concerning the propriety of the amount of VA pension benefits from January 1, 2003 to April 30, 2004, will be issued under separate cover.)  

FINDINGS OF FACT

Incidental expenses incurred in the course of seeking VA treatment do not constitute unreimbursed medical expenses for VA pension purposes.  


CONCLUSION OF LAW

The criteria for exclusion of certain expenses as unreimbursed medical expenses from countable income for VA pension purposes for calendar year 2007 are not met.  38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010),  are not applicable to a Veteran's claim of entitlement to increased non-service-connected disability pension benefits currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Consequently, the Board is not required to address the PMC's efforts to comply with the VCAA with respect to the issue here on appeal.  It is noted that the relevant facts in this case are not in dispute.  

Here, the Veteran seeks deductions from his gross income for certain expenses that the Veteran characterizes as unreimbursed medical expenses.  In an Improved Pension Eligibility Verification Report (EVR), the Veteran reported receiving Social Security of $732.40 a month and total income from interest of $18.13.  In a detailed Medical Expense Report filed in February 2008, the Veteran reported $5,825.55 in unreimbursed medical expenses for the period from January 1, 2007, to December 31, 2007.  Among the expenses were $3,700.52 in a category labeled "transportation."  In detailing the transportation expenses, he reported that he had to go to VA weekly for medical care and that the trip was 70 miles roundtrip.  He reported insurance costs of $624.00, automotive repairs of $38.92, $1,447.07, and $15.79.  Finally, he reported that he took 75 trips and wanted reimbursement of 30 cents per mile for a total of $1,575.00.  

In the December 2008 decision on appeal, the RO continued the award of non-service-connected pension.  The RO allowed certain unreimbursed medical expenses to be used to reduce the Veteran's total income for purposes of calculating the amount of the award.  The RO rejected as legitimate expenses, the above-listed expenses associated with car repairs, insurance, and mileage reimbursement.  

In disagreeing with the decision, the Veteran described hardship in having a long commute to receive VA medical care.  He reported that he drove a 1997 Chevy truck and that it required maintenance, gas, oil, repairs, etc.  

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  

Here, after review of the evidence the Board finds that the RO properly excluded the claimed expenses in counting the Veteran's income for VA pension purposes.  The claimed expenses are not "medical" expenses but instead are incidental expenses incurred during the course of obtaining medical treatment.  The Board acknowledges that the regulation, 38 C.F.R. § 3.272(g) does not define the term "unreimbursed medical expenses."  In the absence of any regulatory interpretation, the Board must determine the meaning of the statutory provision by reviewing the language of the statute and, if necessary, the context within which it was enacted.  See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) (holding that in interpreting a statute, a Court must first analyze the language of the statute and determine "whether Congress has directly spoken to the precise question at issue"); see also Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 409, 113 S.Ct. 2151, 124 L.Ed.2d 368 (1993); Gardner v. Derwinski, 1 Vet. App. 584, 587-88 (1991) ("Principles of statutory construction require that, where a statute has a plain meaning a Court shall give effect to that meaning.... [E]ach part or section [of a statute] should be construed in connection with every other part or section so as to produce a harmonious whole.").

Here, the Board finds that the language of the statute and the implementing regulation are silent as to meaning of the term "unreimbursed medical expenses."  However, that term is unambiguous and has a plain meaning.  The word "medical" means "relating to or concerned with physicians or the practice of medicine."  Merriam-Webster's Collegiate Dictionary, Eleventh Edition, at 771 (2003).  Here, the expenses submitted by the Veteran in the hopes of reducing his countable income for pension purposes are all incidental to medical care.  While they may be necessary expenses in order for the Veteran to obtain care, they are not related to the provision of care.  Thus, they do not constitute an unreimbursed medical expense that may be deducted from income for purposes of calculating VA pension benefits.  

Finally, the Board notes the Veteran's contentions in which he seeks actual reimbursement of these expenses.  Unfortunately, the Board's authority is limited to addressing the issue on appeal and is without power to order reimbursement of expenses, whether permitted by law or not.  Thus, to the extent claimed by the Veteran, he should bring such concerns to the attention of the appropriate VA medical center personnel.  

Therefore, the Veteran's claim must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994)(where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  


ORDER

Entitlement to an increase in non-service-connected disability pension benefits based on unreimbursed medical expenses for the calendar year 2007 is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


